Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
1.	The application of Freda et al. for the "METHODS AND APPARATUS FOR EFFICIENT POWER SAVING IN WIRELESS NETWORKS" filed 02/01/2019 has been examined.  This application is a national stage entry of PCT/US17/45033, International Filing Date: 08/02/2017 which Claims Priority from Provisional Application 62373130, filed 08/10/2016; Provisional Application 62416404, filed 11/02/2016; Provisional Application 62441804, filed 01/03/2017; Provisional Application 62453372, filed 02/01/2017; Provisional Application 62474665, filed 03/22/2017.  This application Claims Priority from Provisional Application 62941164, filed 11/27/2019.  This application is a Request for Continued Examination (RCE) under 37 C.F.R. 1.114 filed on 10/05/2022.  The amendment and response have been entered and made of record.  Claims 31,33-35,39-40,42,45-47,51 and 53-61 are pending in the present application. 

2.         The applicant should use this period for response to thoroughly and very closely proof read and review the whole of the application for correct correlation between reference numerals in the textual portion of the Specification and Drawings along with any minor spelling errors, general typographical errors, accuracy, assurance of proper use for Trademarks TM, and other legal symbols @, where required, and clarity of meaning in the Specification, Drawings, and specifically the claims (i.e., provide proper antecedent basis for “the'' and “said'' within each
claim).  Minor typographical errors could render a Patent unenforceable and so the applicant is
strongly encouraged to aid in this endeavor.	
	Claim Objections
3.         Claims 31, 34, 39, 57, 58 are objected to because of the following informalities: The claim recites the clause with the optional language “configured to”.   In order to present the claim in a better form and to describe a positive or require steps/function to be performing (i.e. using the claim language that does not suggest or make optionally but required steps to be performed), applicant is suggested to revise the claim language such that the steps/functions, which follows “configured to”, to be performed are required (not optional).
Claims 59-60 are objected to because of the following informalities: there are two claims numbered 59.  For examination purpose, the Examiner renumber the second claim 59 as claim 60, and renumber claim 60 as claim 61. Appropriate correction required.
Claim Rejections - 35 U.S.C. 112 first paragraph
4.          The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.  
        
5.          The newly added claims 57-58, 60-61 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.    The newly added limitation “to switch to/from monitoring the second/first group of the search spaces for the second PDCCH transmission” have no support in the disclosure.  (MPEP  § 2161 - § 2165.04.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1998).  Waldemar Link, GmbH  & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). See MPEP  § 2163.06 - §   2163.07(b) for a discussion of the relationship of new matter to 35 U.S.C. 112, first paragraph.  New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP  § 608.04 to §  608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP  §  2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.  
				
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed
Invention is not identically disclosed as set forth in section 102, if the differences between the
claimed invention and the prior art are such that the claimed invention as a whole would have
been obvious before the effective filing date of the claimed invention to a person having ordinary
skill in the art to which the claimed invention pertains. Patentability shall not be negated by the
manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art. 
2. Ascertaining the differences between the prior art and the claims at issue. 
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.      This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

8.      Claims 31, 33-35, 40, 42, 45-47, 51, 53, 55 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al. (US#10,925,079) in view of Xiong et al. (US#10,966,283).
	Regarding claim 31, the references disclose a novel system and apparatus for scheduling an uplink signal and a downlink data channel in wireless networks, according to the essential features of the claim.  Park et al. (US#10,925,079) discloses a Wireless Transmit/Receive Unit (WTRU) comprising a transceiver and a processor (see Figs. 7-8 for the structure of BS/WTRU), which are configured to: receive configuration information identifying groups of search spaces associated with a control resource set (Figs. 5-6; Col. 3; lines 32-39: scheduling the uplink signal and the downlink data channel by a user equipment based on the configured scheduling information); monitor, according to the configuration information, a first group of the search
spaces for a first physical downlink control channel (PDCCH) transmission (Fig. 4; Col. 9, lines 1-30); receive the first PDCCH transmission via the monitored first group of the search spaces, the first PDCCH transmission including DCI indicating information indicating an index associated with a second group of the search spaces for monitoring by the WTRU for a second PDCCH transmission (Fig. 1; Col. 10, lines 30-67: a control resource set (CORESET) or a search space, which is configured for transmitting a DL control channel PDCCH); and monitor, the second group of the search spaces for the second PDCCH transmission (Fig. 4; Col. 9, lines 1-30); wherein the transceiver and the processor are configured to monitor only one of the first and second groups of the search spaces at a time  (Fig. 1; Col. 10, lines 30-67: the DCI transmitted through a CORESET or a search space may be configured for each CORESET or search space configured for a UE).
However, Park et al. references does not disclose expressly wherein the configuration information associated with a particular search space/CORESET.  In the same field of endeavor, Xiong et al. (US#10,966,283) teaches in Fig. 5 a block diagram 575 illustrated of advanced physical uplink control channel (xPUCCH) resources with localized mapping using consecutive physical resource blocks and distributed mapping, in which using consecutive physical RBs (one physical resource block is depicted as PRB 502) for localized transmission 510 for UE 540 and UE 550; or mapping xPUCCH resources for UE 560 and UE 570 to distributed RBs within an xPUCCH set 520. Also, xPUCCH set 520 and/or xPUCCH set 530 can be distributed sets (see also Figs. 6, 8; Col. 6, line 58 to Col. 8, line 46: advanced physical uplink control channel (xPUCCH) resource values for xPUCCH resource allocation).  It’s also noted that in a wireless communications technology, such as 5G, the configuration of a downlink bandwidth part (BWP) may include at least one CORESET. The WTRU may be configured with a default BWP e.g., used when performing initial system access or when performing a recovery procedure for a given cell or carrier.  The WTRU may be configured with one or more CORESETs. A CORESET may consist of a number of resource blocks in the frequency domain and a number of symbols in the time domain (e.g., 1, 2 or 3 symbols). A physical downlink control channel (PDCCH) may be associated with a CORESET. The WTRU may receive downlink control signaling (DCI) on a CORESET.
Regarding claim 33, the reference further teach wherein the configuration information identifying the groups of the search spaces associated with the CORESET included a Radio Resource Control (RRC) message that configures multiple processing states in the WTRU from which the configured processing state is selected (Xiong et al.: Fig. 1, Col. 4, lines 53-67).
Regarding claim 34, the reference further teach wherein to monitor the first group of the search spaces for the first PDCCH transmission using any of: (1) the CORESET or (2) a type of signaling structure (Xiong et al.: Figs. 4, 5; Col. 6, lines 58 to Col. 7, line 12, Col. 9, lines 1-30\ & Col. 11, lines 47-53).
Regarding claim 35, the reference further teach wherein the CORESET comprises any of: one or more control channel elements, one or more search spaces, and one or more aggregation levels (Xiong et al.: Fig. 8, Col. 11, line 60 to Col. 12, line 54).
Regarding claim 40, the reference further teach wherein the DCI includes information indicating a resource assignment associated with the second group of the search spaces, and wherein the transceiver and the processor are configured to decode the second PDCCH transmission using the received resource assignment (  ).
Regarding claim 51, the reference further teach wherein the transceiver and the processor are configured to receive the second PDCCH transmission via the monitored second group of the search spaces (Xiong et al.: Fig. 8, Col. 11, line 60 to Col. 12, line 54).
Regarding claims 42, 45-47, 53, 55, they are method claims corresponding to the apparatus claims 31, 33-35, 40, 51 examined above.  Therefore, claims 42, 45-47, 53, 55 are analyzed and rejected as previously discussed with respect to claims 31, 33-35, 40, 51.
One skilled in the art would have recognized the need for effectively and efficiently scheduling an uplink signal and a downlink data channel in wireless networks, and would have applied Xiong’s novel use of the advanced physical uplink control channel (xPUCCH) resource index to designate one or more physical resources for transmission of the xPUCCH into Park’s scheduling an uplink signal and a downlink data channel.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Xiong’s determination of an advanced uplink channel resource into Park’s method and device for scheduling UL signal and DL data channel in next generation wireless network with the motivation being to provide a method and apparatus for efficient power saving in wireless networks.

9.      Claims 39, 54, 57-58, 60-61 are rejected under 35 U.S.C. 103(a) as being unpatentable over Park et al. (US#10,925,079) in view of Xiong et al. (US#10,966,283) as applied to the claims above and further in view of Kim et al. (US#2014/0169316).
As best understood, Regarding claim 39, Park et al. (US#10,925,079) in view of Xiong et al. (US#10,966,283) discloses the claimed limitations as discussed in paragraph 8 above.  Park and Xiong does not explicitly disclose wherein the first/second group of search spaces with a first/second configuration for the data channel.  In the same field of endeavor, Kim et al. (US#2014/0169316) teach in Fig. 12 a diagram illustrated the case in which two or more transmit points transmit a PDCCH, wherein monitoring of the first/second group of the search spaces with a first/second configuration for a data channel, the second configuration being different than the first configuration (para [0158]-[0163]: The UE can be configured to monitor PDCCH for detection of the first/second DCI format according to a first/second group of search space sets).
As best understood, Regarding claim 57, the reference further teach wherein the transceiver and the processor are configured to switch to monitor the second group of the search spaces for the second PDCCH transmission based on a time at which the DCI is received (Kim et al.: para [0070]-[0071] & [0158]-[0163]: UE may be configured to implicitly change from a first search space set group to a second search space set group after detection of any DCI format).
As best understood, Regarding claim 58, the reference further teach wherein the transceiver and the processor are configured to switch from monitoring the first group of search spaces to monitoring the second group of the search spaces for the second PDCCH transmission based on a predefined or statically defined time from when the DCI is received (Kim et al.: para [0070]-[0071] & [0158]-[0163]).
Regarding claims 54, 60-61, they are method claims corresponding to the apparatus claims 39, 57-58 examined above.  Therefore, claims 54, 60-615 are analyzed and rejected as previously discussed with respect to claims 39, 57-58.
One skilled in the art would have recognized the need for effectively and efficiently scheduling an uplink signal and a downlink data channel in wireless networks, and would have applied Kim’s search spaces associated with the DCI for the UE for receiving the PDCCH.and Xiong’s novel use of the advanced physical uplink control channel (xPUCCH) resource index to designate one or more physical resources for transmission of the xPUCCH into Park’s scheduling an uplink signal and a downlink data channel.  Therefore, It would have been obvious to a person of ordinary skill in the art at the time of the invention was made to apply Kim’s method and apparatus for signal transceiving in wireless communication system and Xiong’s determination of an advanced uplink channel resource into Park’s method and device for scheduling UL signal and DL data channel in next generation wireless network with the motivation being to provide a method and apparatus for efficient power saving in wireless networks.
Allowable Subject Matter
10.	Claims 56, 59 are objected to as being dependent upon the rejected base claims, but would be allowable if rewritten in independent form and including all of the limitations of the base claims and any intervening claims.  

11.       The following is an examiner's statement of reasons for the indication of allowable subject matter: The closest prior art of record fails to disclose or suggest wherein the DCI includes information indicating at least one of: a predefined time at which to transition to the monitoring of the second group of the search spaces, configuration parameters defining any of a set of actions or behavior associated with the second group of the search spaces, and a time difference between a time at which the DCI is received and a time at which to transition to the monitoring of the second group of the search space, as specifically recited in the claim.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The Cirik et al. (US#2020/0351682) shows radio link monitoring in New Radio.
The Zhang et al. (US#2021/0143936) shows system and method for Fast sinsle-DCI and multi-DCI mode switching.
The Lin et al. (US#2021/0243741) shows dynamic adaptation on PDCCH monitoring behavior across multi-TRPS.
The Kim et al. (US#2021/0084628) shows method and apparatus for transmitting and receiving control and data channels in wireless communication system.
The Wang et al. (US#2021/0235441) shows control resource configurations.
The Sun et al. (US#10,631,178) shows control resource set group design for improved communications devices, systems and networks.
The Pan et al. (US#2020/0205134) shows method for monitoring PDCCH terminal and network device.
The Chou et al. (US#2018/0183551) shows method for signaling bandwidth part (BWP) indicators and radio communication equipment using the same.
The Feng et al. (US#9,131,489) shows resource allocation method and apparatus.
The Xiong et al. (US#2020/0260526) determination of advanced PUCCH resource.
The You et al. (US#10,652,872) shows DCI receiving method and UE and DCI transmitting method and BS.
The Chen et al. (US#10,104,651) shows physical downlink control channel design for narrow band Internet of things.
The Chen et al. (US#9,872,289) shows blind decoding for an enhanced physical downlink control channel (EPDCCH).
The Kim et al. (US#9,807,755) shows method for allocating resources in a wireless communication system and a device for the same.

13.	Applicant's future amendments need to comply with the requirements of MPEP § 714.02, MPEP § 2163.04 and MPEP § 2163.06.
"with respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims." See MPEP § 714.02 and § 2163.06 ("Applicant should * * * specifically point out the support for any amendments made to the disclosure."); and MPEP § 2163.04 ("If applicant amends the claims and points out where and/or how the originally filed disclosure supports the amendment(s), and the examiner finds that the disclosure does not reasonably convey that the inventor had possession of the subject matter of the amendment at the time of the filing of the application, the examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). See In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) In re Wertheim, 541 F.2d at 262,191 USPQ at 96 (emphasis added).  "The use of a confusing variety of terms for the same thing should not be permitted.
New claims and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification." Ex parte Kotler, 1901 C.D. 62, 95 O.G. 2684 (Comm'r Pat. 1901). See 37 CFR 1.75, MPEP § 608.01 (i) and § 1302.01.
Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner's amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1,75(d)(1 ). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced."
"USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure." In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). MPEP § 2106. "
     
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to M. Phan whose telephone number is (571) 272-3149.  The examiner can normally be reached on Mon - Fri from 6:00 to 3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Chirag Shah, can be reached on (571) 272-3144.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.

15.    Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have any questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at toll free 1-866-217-9197.

Mphan
11/02/2022  
/MAN U PHAN/Primary Examiner, Art Unit 2477